Name: Commission Regulation (EEC) No 372/91 of 15 February 1991 extending Regulation (EEC) No 3714/89 introducing retrospective surveillance of the reimportation after outward processing of certain textile products originating in Malta, Morocco, Tunisia and Turkey
 Type: Regulation
 Subject Matter: leather and textile industries;  Africa;  tariff policy;  Europe
 Date Published: nan

 No L 43/16 Official Journal of the European Communities 16 . 2 . 91 COMMISSION REGULATION (EEC) No 372/91 of 15 February 1991 extending Regulation (EEC) No 3714/89 introducing retrospective surveillance of the reimportation after outward processing of certain textile products originating in Malta, Morocco, Tunisia and Turkey Whereas that system should therefore be renewed, and should be extended to cover other regions of the Com ­ munity where the need for surveillance has arisen, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as last amended by Regulation (EEC) No 3 1 56/90 (2), and in particular Articles 10 and 14 thereof, After consulting the committee set up under Article 5 of Regulation (EEC) No 288/82, Whereas Regulation (EEC) No 3714/89 (3), by virtue of which the Commission has established a system subject ­ ing reimports after outward processing of certain textile products originating in Malta, Morocco, Tunisia and Turkey to retrospective surveillance, expired on 11 December 1990 ; Whereas the situation which led to the introduction of the said surveillance system still exists ; Article 1 The period of application of Regulation (EEC) No 3714/89 is hereby extended until 31 December 1991 . The Annex to Regulation (EEC) No 3714/89 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force three days after its publication in the Official Journal of the European Communities. It shall be applied from 11 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 February 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 35, 9 . 2. 1982, p. 1 . (2) OJ No L 304, 1 . 11 . 1990, p. 5. (3) OJ No L 363, 13 . 12. 1989, p. 14 . 16. 2. 91 Official Journal of the European Communities No L .43/17 ANNEX Category CN code Description Units Third countries Member States ( 1 ) (2) (3) '(4) (5) (6) 4 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 611030 10 Shirts, T-Shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullo ­ vers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 1 000 pieces Turkey D, F, I 5 6101 10 90 6101 20 90 6101 30 90 610210 90 6102 20 90 6102 30 90 6110 10 10 6110 1031 6110 10 39 6110 10 91 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like 1 000 pieces Turkey D, F, I 6 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 Men's or boys' woven breeches, shorts other than swimwear and trousers (including slacks) ; women's or girls' woven trousers and slacks, of wool, of cotton or of man ­ made fibres 1 000 pieces Turkey Malta Morocco Tunisia D, F, I, BNL, DK D, F, I, BNL D, F, BNL, E, I D, F, BNL, E, I 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses, shirts and shirt blouses, whether or not knitted or crocheted, of wool, cotton or man made fibres 1 000 pieces Turkey Morocco D, F F 8 6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man-made fibres 1 000 pieces Turkey Morocco D, F, I F No L 43/18 16. 2. 91Official Journal of the European Communities ( 1 ) (2) (3) (4) (5) (6) 12 1 6115 1200 6115 19 10 611519 90 611520 11 6115 20 90 611591 00 611592 00 611593 10 6115 93 30 6115 93 99 6115 99 00 Panty-hose and tights, stockings, under ­ stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, other than for babies, including stockings for varicose veins, other than products of category 70 1 000 pieces Turkey D 13 6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 Men's or boys' underpants and briefs, women's or girls' knickers and briefs, knitted or crocheted, of wool , cotton or man-made fibres 1 000 pieces Turkey D 26 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 Women's or girls' dresses, of wool , of cotton or man-made fibres 1 000 pieces Turkey Morocco D F 73 6112 11 00 6112 1200 6112 19 00 Track suits knitted or crocheted fabric, of wool, of cotton or of man-made textile fibres 1 000 pieces Turkey D